Case 7:19-cr-00175-NSR Document 34 Filed 03/30/20 Page 1 of 2

KEVIN T. CONWAY, ESQ.
ATTORNEY AT LAW
LICENSED IN
N.Y., N.J., CT.

80 Red Schoolhouse Road, Suite 110 c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977 61 South Paramus Road, Suite 250
Tel: (845) 352-0206 Paramus, NJ 07652

~ Fax: (845) 352-0481 Tel: (201) 928-1100

MEMO ENDORSED

March 30, 2020

Status Conf. adjourned from April 3, 2020 until April

Honorable Nelson S. Roman 30, 2020 at 10:30 am. The Clerk of the Court

U.S. District Judge requested to terminate the motion (doc. 34).

Southern District of New York

United States Courthouse Dated: March 30,2020 SO ORDERED. :

300 Quarropas Street | we _ we —
White Plains, NY 10601 foie

 

(NetorS. Roman, U.S.D.J.

Re: USAv. Paul Elmowsky
Case No. 7:19-cr-00175-NSR

Dear Judge Roman:

This office represents the Defendant, Paul Elmowsky, in the above-captioned matter. A
status conference is currently scheduled before this Honorable Court for April 3, 2020, at 10:30
a.m. The undersigned has been advised by my private investigator, that the affidavit we were
expecting to receive by this weekend in support of the Defendant, is still incomplete due to the
outbreak of the novel coronavirus (COVID-19). The undersigned will follow up with the
investigator as to the status of when we should expect to receive the completed affidavit.

In light of the foregoing, we are respectfully requesting a further two-week adjournment to
April 17, 2020. Pursuant to the Federal Rules of Criminal Procedure, consistent with the U.S.
constitution, and in accordance with this Honorable Court’s updated Rules, we agree to proceed
with the conference via telephone, with the Defendant waiving his appearance. This request is
being made upon consent of the AUSA, Lindsey Keenan, Esq.

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED:_ 3] 30|2920

 

 
Case 7:19-cr-00175-NSR Document 34 Filed 03/30/20 Page 2 of 2

WHEREFORE, it is respectfully requested that this Honorable Court grant the relief
requested by the Defendant herein.

Respectfully submitted,

By:  /s/ Kevin T. Conway
Kevin T. Conway, Esq. (KC-3347)
80 Red Schoolhouse Road, Suite 110
Spring Valley, New York 10977
T: 845-352-0206
F: 845-352-0481
E-mail: kconway@ktclaw.com

Attorney for Defendant

cc: Via e-mail and e-file:
Lindsey Keenan, Esq. - Lindsey.Keenan@usdoj.gov
